DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
2.	Claims 1-29 are currently pending. Claims 1-9,11-17, and 27-29 are amended. Claims 10, 22, and 24-25 have been canceled. No new subject matter added. 
Claim Rejections - 35 USC § 103
3.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

4.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

5.	Claims 1, 4-7, 9, 11-12, 17, 20-21, 26-27, and 29 are rejected under 35 U.S.C. 103 as being unpatentable over Dorsey (US 5505710 A) in view of Hong et al. (US 20160001037 A1), hereinafter referred to as “Hong”.
Regarding, claim 1, Dorsey teaches a catheter system (see Figures 1-3) comprising: an inner catheter (inner cannula (12)) having a first opening (28) along a distal lateral aspect (see Figure 1) and a second opening at or about a proximal end (opening at first end (24), see Figure 1); an outer catheter (outer cannula (13)) coaxial with the inner catheter (see Figure 2); a proximal handle (housing (30)) to allow the inner catheter and the outer catheter to have a common motion while the first opening of the inner catheter is covered by the outer catheter (outer cannula (13) comprises a shaft (50) that receive hollow probe shaft (22) of inner cannula (12), see Figure 1); a linear actuator (housing (14) that can be adjusted to manually slide inner cannula (12) through outer cannula (13), see Col. 5 lines 43-49) coupled to at least one of the inner catheter, the outer catheter, or the handle (housing (14) is coupled to inner cannula, see Figure 1) configured to , upon actuation, cause relative linear motion of the inner catheter relative to the outer catheter to expose the first opening of the inner catheter (housing (30) can be held while housing (14) and the inner cannula (12) is manually moved in relation to outer cannular exposing openings (28), see Col. 5 lines 42-49), wherein the linear actuator is further configured to limit the relative linear motion to within a predefined range (probe (10) can be provided with a detent (20) disposed within and mating with groove (26) to prevent inner cannula (12) from being accidentally or inadvertently removed or dislodged from outer cannula (13), see Col. 5 lines 12-30). However, Dorsey does not explicitly disclose a pediatric catheter wherein the linear actuator is further configured to limit the relative linear motion to within a range of between about 1 cm and about 6 cm.
Hong teaches a pediatric catheter system (a catheter system that can be manufactured in one or more sizes, such as relatively distinct lengths or widths including sizes for pediatric use, see Paragraph [0067]).  This would guide one skilled in the art to make a catheter that may likely have a very short length, which would then limit the range of linear motion.
Dorsey and Hong are analogous art because both deal with a catheter system having and inner and outer catheter coaxially aligned. 
It would have been obvious to a person having ordinary skill in the art before the effective filling date of the invention to modify the size of the catheter device of Dorsey and further include wherein the size is configured for pediatric use, as taught by Hong. Hong teaches the various sizes allows the catheter system to be used by many applications for example, the catheter can be manufactured in a relatively longer or shorter format, for male or female use respectively, or can be manufactured in a relatively narrower or wider format, for pediatric or adult use respectively (see Paragraph [0067]).
Regarding, claim 4, Dorsey further teaches wherein the linear actuator (housing (14)) comprises a manual slide mechanism coupled to the outer catheter and handle (housing (14) coupled to housing (30), see Figure 1), configured such that retraction of the manual slide mechanism causes retraction of the outer catheter relative to the inner catheter (housing (30) can be held while housing (14) and the inner cannula (12) is manually moved in relation to outer cannular exposing openings (28), see Col. 5 lines 42-49) (either inner or outer cannula may be manually actuated in relation to each other). 
Regarding, claim 5, Dorsey further teaches wherein the linear actuator (housing (14)) comprises a manual slide mechanism coupled to the inner catheter and handle (see Figure 1), configured such that extension of a slide coupled to the handle causes extension of the inner catheter relative to the outer catheter (housing (30) can be held while housing (14) and the inner cannula (12) is manually moved in relation to outer cannular exposing openings (28), see Col. 5 lines 42-49) (either inner or outer cannula may be manually actuated in relation to each other).
Regarding, claim 6, Dorsey further teaches wherein the inner catheter (12) has a distal, atraumatic tip (second end (26) of inner catheter (12) appears to be a blunt shaped tip, see Figure 1) located distal to and abutting a distal end of the outer catheter during insertion of the catheter system (located distal to a second end (54) of outer catheter (13) when in extended position,  as shown in Figure 1)
Regarding, claim 7, Dorsey further teaches wherein the outer catheter (13) has a distal, atraumatic tip (second end (54) of outer catheter appears to be a blunt shaped tip) located distal to a distal end of the inner catheter during insertion of the catheter system (second end (52) of outer catheter is located distal to second end (26) of inner catheter when in retracted position, see Figure 3). 
Regarding, claim 9, Dorsey and Hong teaches all of the limitations as discussed above in claim 1 and Dorsey further teaches the diameter and length of shaft (50) in outer cannula (13) is sized to receive a substantial portion of hollow probe shaft (22) of inner cannula (12). However, Dorsey does not explicitly disclose wherein the length of the each of the coaxial catheters is between 6 and 16 cm.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to cause the device of Dorsey to have a coaxial length of catheters between 6cm and 16cm since it has been held that “where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device” Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 SPQ 232 (1984). In the instant case, the device of Dorsey would not operate differently with the claimed length and since the inner catheter of the device is intended to reside within the outer cannula with an approximate largest length of 16cm the device would function appropriately having the claimed length. Further, applicant places no criticality on the range claimed, indicating simply that the length “is between” be within the claimed ranges (specification pp. [0009]).
Regarding, claim 11 and 12, Dorsey and Hong teaches all of the limitations as discussed above in claim 1 and further teaches the diameter and length of shaft (50) in outer cannula (13) is sized to receive a substantial portion of hollow probe shaft (22) of inner cannula (12). However, Dorsey does not explicitly disclose wherein a caliber of the inner catheter is between 3 and 12 F and a caliber of the outer catheter is between 5 and 12 F. 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to cause the device of Dorsey to have a caliber of the inner catheter to be between 3 and 12 F and a caliber of the outer catheter to be between 5 and 12 F since it has been held that “where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device” Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 SPQ 232 (1984). In the instant case, the device of Dorsey would not operate differently with the claimed diameters and since the diameter of the outer cannula is sized to receive a caliber of the inner cannula with an approximate largest diameter of 12 F the device would function appropriately having the claimed diameters. Further, applicant places no criticality on the range claimed, indicating simply that the diameters “between” be within the claimed ranges (specification pp. [0009]).
Regarding, claim 17, Dorsey teaches a method for sampling a biological material of a patient (see Abstract), comprising: inserting a catheter system (catheter system as mapped above in claim 1), further comprising coaxial outer and inner catheters (inner cannula (12) and outer cannula (13)), into a lumen of a human patient (surgical telescoping probe for suction during medical procedures, see Abstract); advancing the coaxial catheters in a distal direction by means of a proximal handle mechanically engaging the inner catheter and the outer catheter (housing (30) acts as a handle while inner catheter is advance via housing (14) through outer catheter (13), see Col. 5 lines 42-49), to allow the catheters to a have common motion (catheters have a common distal motion), while a first opening (28) at a distal lateral aspect of the inner catheter is covered by the outer catheter (when inner catheter is fully retracted, see Figure 3); operating a linear actuator (housing (14)), coupled to at least one of the inner catheter, the outer catheter or the handle (housing (14) coupled to inner catheter (12), see Figure 1), to generate linear motion of one catheter relative to the other catheter (housing (30) acts as a handle while inner catheter is advance via housing (14) through outer catheter (13), see Col. 5 lines 42-49), to expose the first opening of the inner catheter (exposing openings (28), as shown in Figure 1), wherein the linear actuator is further configured to limit the relative linear motion to within a predefined range (probe (10) can be provided with a detent (20) disposed within and matting with groove (26) to prevent inner canula (12) from being accidentally or inadvertently removed or dislodged from outer cannula (13), see Col. 5 lines 12-30)); causing the biological material to enter the inner catheter through the first opening of the inner catheter (openings (28) are used in suctioning blood, debris, contaminants and other materials from a surgical area of the body, see Col.4 lines 21-28); and removing the catheter system from the patient (removing probe (10) from the surgical site). However, Dorsey does not explicitly disclose a pediatric catheter wherein the linear actuator is further configured to limit the relative linear motion to within a range of between about 1 cm and about 6 cm.
Hong teaches a pediatric catheter system (a catheter system that can manufactured in one more sizes, such as relatively distinct lengths or widths including sizes for pediatric use, see Paragraph [0067]) wherein the linear actuator is further configured to limit the relative linear motion to within a range of between about 1 cm and about 6 cm (the catheter can be manufactured in one or more sizes, such as relatively distinct lengths, see Paragraph [0067])(this would include having a catheter within the range of 1 cm to 6 cm or any range suitable for pediatric use)
Dorsey and Hong are analogous art because both deal with a catheter system having and inner and outer catheter coaxially aligned. 
It would have been obvious to a person having ordinary skill in the art before the effective filling date of the invention to modify the size of the catheter device of Dorsey and further include wherein the size is configured for pediatric use, as taught by Hong. Hong teaches the various sizes allows the catheter system to be used by many applications for example, the catheter can be manufactured in a relatively longer or shorter format, for male or female use respectively, or can be manufactured in a relatively narrower or wider format, for pediatric or adult use respectively (see Paragraph [0067]).
Regarding, claim 20, Dorsey further teaches wherein generating linear motion of one catheter comprises moving in a proximal direction a manual slide mechanism to retract the outer catheter relative to the inner catheter ((housing (30) can be held while housing (14) and the inner cannula (12) is manually moved in relation to outer cannular exposing openings (28), see Col. 5 lines 42-49)(either inner or outer cannula may be manually actuated in relation to each other, see Col. 5 lines 42-49).
Regarding, claim 21, Dorsey further teaches wherein generating linear motion of one catheter comprises moving a manual slide mechanism in a distal direction to extend the inner catheter beyond a distal end of the outer catheter ((housing (30) can be held while housing (14) and the inner cannula (12) is manually moved in relation to outer cannular exposing openings (28), see Col. 5 lines 42-49)(either inner or outer cannula may be manually actuated in relation to each other, see Col. 5 lines 42-49).
Regarding, claim 26, Dorsey teaches wherein the inner catheter (12) is coupled to a stopping mechanism at or about the proximal end (inner catheter (12) is coupled to housing (30) which comprises detents (20) and ridges (26), see Figure 3) configured to prevent the proximal end of the inner catheter from passing distal to a proximal end of the outer catheter (to prevent inner canula (12) from being accidentally or inadvertently removed or dislodged from outer cannula (13), see Col. 5 lines 12-30).
Regarding, claim 27, Dorsey further teaches wherein the outer catheter (13) is coupled to a halting mechanism, configured to limit common motion of the inner and outer catheter (outer catheter is coupled to housing (30) which has a protruding shape that would limit the motion of the inner and outer catheter when inserted into a cavity, see Figure 1).
Regarding, claim 29, Dorsey further teaches wherein the proximal handle, that allows the inner catheter and the outer catheter to have a common motion, mechanically engages the inner catheter and the outer catheter (housing (14) is coupled to the inner cannula (12) is manually translated to engage housing (30) coupled to outer catheter (13), see Figure 3)(either inner or outer cannula may be manually actuated in relation to each other).
6.	Claims 2-3 and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Dorsey and Hong, as applied in claim 1 and 17, in further view of Salahieh et al. (US 20170080186 A1), herein after referred to as “Salahieh”.
Regarding claim 2 and 19, Dorsey and Hong teaches all of the limitations as discussed above in claim 1/17 and Dorsey further teaches the inner cannula (12) may be moved by rotating the cannula via housing (14) in respect to outer cannula (13) to linearly drive the inner catheter, see Col. 5 lines 42-49) (either inner or outer cannula may be manually rotated in relation to each other). However, modified Dorsey does not explicitly disclose a threaded nut rotatably mounted to the handle, configured such that the inner catheter passes through the threaded nut and is threaded such that rotation of the threaded nut results in linear motion of the inner catheter relative to the outer catheter.
Salahieh teaches a steerable sheath system (1000) (see Figures 39-41) comprising an outer shaft (1110), inner shaft (1120), and handle portion (1200) coupled to a threaded nut rotatably mounted to the handle (a drive nut (1330) mounted to handle (1200), see Figure 39 and 40), configured such that the inner catheter passes (1120) through the threaded nut (1330) (see Figure 41) and is threaded such that rotation of the threaded nut results in linear motion of the inner catheter relative to the outer catheter (as control knob (1210) is rotated, drive nut (1330) is constrained to rotate with it via features (1380) and corresponding feature within the control knob, not shown, see Paragraph [0147]) (drive screw (1310) is constrained against rotation by the drive screw stabilizing pin (1320) riding in slot (1350), rotation of drive nut (1330) is translated into a linear motion for drive screw (1310) translating into axial motion, see Paragraph [0147]).
Salahieh and modified Dorsey are analogous art because both deal with medical catheter system for insertion into bodily lumens of a patient. 
It would have been obvious to a person having ordinary skill in the art before the effective filling date of the invention to modify the linear actuator of modified Dorsey and further include wherein the handle included drive screw and a rotatable nut coupled to the handle, as taught by Salahieh. Salahieh teaches that the rotatable nut creates a steerable delivery device that can be used to deliver, or guide, a medical device into bodily lumens or cavities such as, for example without limitation, a blood vessel, an esophagus, a trachea and possibly adjoining bronchia, any portion of the gastrointestinal tract, an abdominal cavity, a thoracic cavity, various other ducts within the body, the lymphatics, one or more chambers of the heart, etc. (see Paragraph [0077]).
Regarding, claim 3 and 18, Dorsey and Hong teaches all of the limitations as discussed above in claim 1/17 and Dorsey further teaches the inner cannula (12) may be moved by rotating the cannula via housing (14) in respect to outer cannula (13) to linearly drive the inner catheter, see Col. 5 lines 42-49) (either inner or outer cannula may be manually rotated in relation to each other). However, modified Dorsey does not explicitly disclose wherein the linear actuator comprises a threaded nut rotatably mounted to the handle, configured such that the outer catheter passes through the threaded nut and is threaded such that rotation of the threaded nut results in linear motion of the outer catheter relative to the inner catheter.
Salahieh teaches a steerable sheath system (1000) (see Figures 39-41) comprising an outer shaft (1110), inner shaft (1120), and handle portion (1200) coupled to a threaded nut rotatably mounted to the handle (drive nut (1330) mounted to handle (1200), see Figure 39 and 40), configured such that the outer catheter passes through the threaded nut and is threaded such that rotation of the threaded nut results in linear motion of the outer catheter relative to the inner catheter (as control knob (1210) is rotated, drive nut (1330) is constrained to rotate with it via features (1380) and corresponding feature within the control knob, not shown, see Paragraph [0147]) (drive screw (1310) is constrained against rotation by the drive screw stabilizing pin (1320) riding in slot (1350), rotation of drive nut (1330) is translated into a linear motion for drive screw (1310) translating into axial motion, see Paragraph [0147]).
Salahieh and modified Dorsey are analogous art because both deal with medical catheter system for insertion into bodily lumens of a patient. 
It would have been obvious to a person having ordinary skill in the art before the effective filling date of the invention to modify the linear actuator of modified Dorsey and further include wherein the handle included drive screw and a rotatable nut coupled to the handle, as taught by Salahieh. Salahieh teaches that the rotatable nut creates a steerable delivery device that can be used to deliver, or guide, a medical device into bodily lumens or cavities such as, for example without limitation, a blood vessel, an esophagus, a trachea and possibly adjoining bronchia, any portion of the gastrointestinal tract, an abdominal cavity, a thoracic cavity, various other ducts within the body, the lymphatics, one or more chambers of the heart, etc. (see Paragraph [0077]).
7.	Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Dorsey and Hong as applied in claim 1, in further view of Lamborne (US 20060229573 A1).
Regarding, claim 8, Dorsey and Hong teaches all of the limitations as discussed above in claim 1. However, modified Dorsey does not explicitly disclose wherein the outer catheter has ruled markings along an outer surface. 
	Lamborne teaches an adjustable infusion catheter (see Figure 15) wherein the outer catheter (100) has ruled markings along an outer surface (visual indicator markings or indices (190) are formed directly on outer surface of the catheter body wall (140), see Figure 15) (see Paragraph [0069]).
Modified Dorsey and Lamborne are analogous art because both deal with a medical catheter that has an adjustable sheath or outer cannula.  
It would have been obvious to a person having ordinary skill in the art before the effective filling date of the invention to modify the outer cannula of modified Dorsey and further include visual indicator markings, as taught by Lamborne. Lamborne teaches the markings are positioned such that the user can determine the position of the sheath (i.e., how long the uncovered portion of the fenestrated section is) and the approximate location of the catheter tip when the distal portion of the catheter is inside the patient and is not visible (see Paragraph [0069]).
8.	Claim 13 are rejected under 35 U.S.C. 103 as being unpatentable over Dorsey and Hong, as applied in claim 1, in further view of Garcia et al. (US 20090171241 A1), hereinafter referred to as “Garcia”.
Regarding, claim 13, Dorsey and Hong teaches all of the limitations as discussed above in claim 1. However, modified Dorsey does not explicitly disclose wherein the catheter material is latex, silicone, polyurethane, polyethylene, polyvinylchloride, polypropylene, elastomer, Pegbox®, polytetrafluoroethylene, or Teflon®.
Garcia teaches a catheter (10) for collection of urine samples (see Abstract) wherein the catheter can be made of various materials including latex, silicone, or polyurethane materials, (see Paragraph [0212]).
Modified Dorsey and Garcia are analogous art because both deal with a catheter system for collection of bodily fluids and waste.
It would have been obvious to a person having ordinary skill in the art before the effective filling date of the invention to modify the catheter material of modified Dorsey and further include wherein the catheter material was made of latex, silicone, or polyurethane materials, as taught by Garcia. Garcia teaches the material of the catheter for transurethral use as contemplated will typically involve highly flexible constructions for patient comfort and conformability to the various structures involved (see Paragraph [0212]).
9.	Claims 14 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Dorsey and Hong, as applied in claim 1, in further view of Leeflang et al. (US 20150320971 A1), hereinafter referred to as “Leeflang”.
Regarding, claim 14, Dorsey and Hong teaches all of the limitations as discussed above in claim 1. However, modified Dorsey does not explicitly disclose wherein an outer surface of the inner catheter or the outer catheter is coated with a lubricant.
Leeflang teaches an catheter system (10) for accessing a body lumen comprising an inner catheter (50) and outer catheter (40) wherein an outer surface of an inner catheter or an outer catheter is coated with a lubricant (thin-walled sleeve (40) acts as an outer catheter to mandrel (50), see Figure 3A) (the thin wall sleeve (40) may comprise a lubricious coating (38) on the inner side of sleeve (40), see Figure 2A-D).
Modified Dorsey and Leeflang are analogous art because both deal with a catheter system used for accessing the lumen of a patient.
It would have been obvious to a person having ordinary skill in the art before the effective filling date of the invention to modify the outer surfaces of the inner or outer catheters of modified Dorsey and further include wherein the outer surfaces are coated with a antibacterial, hydrophilic, or hydrogel material, as taught by Leeflang. Leeflang teaches the coating teaches that it can provide the catheter one or more desired properties like being lubricous, having antimicrobial properties that would reduce infection, etc. (see Paragraph [0079]).
Regarding, claim 15, Dorsey and Hong teaches all of the limitations as discussed above in claim 1. However, modified Dorsey does not explicitly disclose wherein an outer surface of the catheters is coated with an antibacterial, hydrophilic, or hydrogel material.
Leeflang teaches an catheter system (10) for accessing a body lumen comprising an inner catheter (50) and outer catheter (40) wherein an outer surface of the catheters is coated with an antibacterial, hydrophilic, or hydrogel material (several devices are disclosed including coated inner and/or outer surfaces that provide one or more desired properties to the coated surfaces, see Paragraph [0011]) (coating (28) may be made of various materials i.e. antimicrobial, hydrophilic, etc., see Paragraph [0079]).
Modified Dorsey and Leeflang are analogous art because both deal with a catheter system used for accessing the lumen of a patient.
It would have been obvious to a person having ordinary skill in the art before the effective filling date of the invention to modify the outer surfaces of the inner and outer catheters of modified Dorsey and further include wherein the outer surfaces are coated with a antibacterial. Hydrophilic, or hydrogel material, as taught by Leeflang. Leeflang teaches the coating teaches that it can provide the catheter one or more desired properties like being lubricous, having antimicrobial properties that would reduce infection, etc. (see Paragraph [0079]).
10.	Claims 16 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Dorsey and Hong, as applied in claim 1 and 17, in further view of Watanabe (US 5665308 A).
Regarding, claim 16 and 23, Dorsey and Hong teaches all of the limitations as discussed above in claim 1 and 17. However, modified Dorsey does not explicitly disclose wherein the generation of relative linear motion of the inner catheter relative to the outer catheter causes the inner catheter to travel through one of: a fenestration in a distal end of the outer catheter having a thickness that is less than the thickness of the wall of the remainder of the outer catheter; a thin layer of a material other than a material that makes up the outer catheter; an aperture that is glued closed prior to insertion; or a unidirectional valve.
Watanabe teaches an insertion catheter (1) used for a urine occult blood testing (see Abstract) comprising an inner catheter (wire (1b)) and an outer catheter (1a) wherein the generation of relative linear motion of the inner catheter relative to the outer catheter causes the inner catheter to travel through a fenestration in a distal end of the outer catheter (the catheter (1A) has a distal end comprising a openable valve (4) that wire (1b) can travel through, see Figure 7 and 9) having a thickness that is less than the thickness of the wall of the remainder of the outer catheter (valve (4) comprising a thin film (8) having shaped cuts (7) allowing wire (1B) to projectable and retractable from the tip portion, see Col. 2 lines 55-56) (see Figures 5-10)).
Modified Dorsey and Watanabe are analogous art because both deal with a catheter system having an inner and outer catheter coaxially aligned. 
It would have been obvious to a person having ordinary skill in the art before the effective filling date of the invention to modify the outer catheter distal tip of modified Dorsey and replace it with the distal tip having a slit valve, as taught by Watanabe. Watanabe teaches that the catheter system is designed that, while the insert member (1) is being inserted, the surface of the urine occult blood test member (2) is covered, and after the insertion, it is exposed (see Col. 2 lines 63-65). This would ultimately help with providing more accurate collection of urine samples when the insert member is at the desired location.
11.	Claim 28 are rejected under 35 U.S.C. 103 as being unpatentable over Dorsey and Hong, as applied in claim 1, in further view of Ekema et al. (US 20150112228 A1), hereinafter referred to as “Ekema”.
Regarding, claim 28, Dorsey and Hong teaches all of the limitations as discussed above in claim 1. However, modified Dorsey does not explicitly disclose wherein the outer catheter is coupled to a stabilization mechanism configured to conform to a predetermined curved shape.
Ekema teaches an incontinence device used to collected urine from the patient (see Abstract) (see Figure 8) comprising an outer catheter (5) wherein the outer catheter is coupled to a stabilization mechanism (12) configured to conform to a predetermined curved shape (catheter (5) is coupled to a male external catheter device (12) that conforms to the male anatomy of a patient to collect urine samples, see Figure 8).
Modified Dorsey and Ekema are analogous art because both deal with a catheter system used for collection of bodily fluids. 
It would have been obvious to a person having ordinary skill in the art before the effective filling date of the invention to modify the distal of the outer catheter in modified Dorsey and further include a stabilizer to conform around the anatomy of the patient, as taught by Ekema. Ekema teaches the stabilizer reduces or eliminates microbial infiltration and the resulting infections (see Paragraph [0025]).
Response to Arguments
12.	Applicant's arguments filed 07/25/2022 have been fully considered but they are not persuasive. 
13.	Specifically, applicant argues in claim 1 and 17 would be allowable for introducing the subject matter of claim 10 and 22 respectively. The amended limitations recites “a pediatric catheter system… wherein the linear catheter is further configured to limit the relative linear motion to between about 1 cm and about 6cm” and “inserting a catheter system into a lumen of a human patient of no more than 2 years of age.”  
In response to applicant’s argument, the examiner agrees that Dorsey alone does not explicitly teach a pediatric catheter system with a specific range of linear motion when inserted into the patient. However, as mapped above, Hong teaches a pediatric catheter system (a catheter system that can manufactured in one more sizes, such as relatively distinct lengths or widths including sizes for pediatric use, see Paragraph [0067]). Even if Dorsey was not read in view of Hong, the physical structure of the applicant’s catheter is essentially taught by Dorsey regardless of the size or shape of the catheter. Therefore, claim 1, 17, and the subsequent claims would still be anticipated by Dorsey in view of Hong. 
Conclusion
14.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
15.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC RASSAVONG whose telephone number is (408)918-7549. The examiner can normally be reached Monday - Friday 9:00am-5:30pm PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nicholas J. Weiss can be reached on (571)270-1775. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/E.R./ (8/12/2022)Examiner, Art Unit 3781                                                                                                                                                                                           

/SUSAN S SU/Primary Examiner, Art Unit 3781                                                                                                                                                                                                        12 August 2022